Fourth Court of Appeals
                                      San Antonio, Texas
                                            November 6, 2019

                                          No. 04-19-00752-CV

                      IN RE THE CINCINNATI INSURANCE COMPANY

                                    Original Mandamus Proceeding 1

                                                 ORDER

       On October 24, 2019, relator filed a petition for writ of mandamus, which included a
request to stay all trial court proceedings. After considering the petition and the record, this court
concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is denied. See TEX. R. APP. P. 52.8(a). Relator’s request for a stay is denied as moot.

        It is so ORDERED on November 6, 2019.




                                                                   _____________________________
                                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.

                                                                   _____________________________
                                                                   Luz Estrada,
                                                                   Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 18-10-36490-MCV, styled Ronnie Villanueva v. Juan Fernandez, et al.,
pending in the 293rd Judicial District Court, Maverick County, Texas, the Honorable Maribel Flores presiding.